Citation Nr: 1103179	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for legal entitlement to a onetime payment from the 
Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant claims that she had military service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States during World War 
II.  The appellant seeks legal entitlement to one-time payment 
from the Filipino Veterans Equity Compensation Fund.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines (RO), which denied the appellant's claim for 
Department of Veterans Affairs Benefits.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of 
her claim for a one time payment from the Filipino Veterans 
Equity Compensation Fund, and therefore does not meet the 
requirements of basic eligibility for these VA benefits. 38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant 
of the type of evidence needed to substantiate a claim - 
including apprising him of whose specific responsibility, his or 
VA's, it is for obtaining the supporting evidence, and giving him 
an opportunity to submit any relevant evidence in his possession.  
There is also a requirement that VCAA notice, to the extent 
possible, be provided prior to initially adjudicating the claim 
(in the interest of fairness), and that VA explain why, on 
occasions when this is not done, it is nonetheless nonprejudicial 
and therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying facts 
or development of the facts are dispositive in a case, the VCAA 
can have no effect on the appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be substantiated 
because there is no legal basis for it, or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2010).  The appellant has been accorded ample opportunity to 
present evidence and argument in support of her appeal.  
Therefore, further discussion of the VCAA is not required.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  



Legal Criteria

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a) (West 2002).  Under 38 C.F.R. § 3.40, certain 
service with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerilla service is included for VA 
benefits purposes.  These include service of persons enlisted 
under section 14, Public Law 190, 79th Congress (Act of October 
6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) of the law also provides that 
VA will administer its provisions in a manner consistent with VA 
law including the definitions in 38 U.S.C.A. § 101 except to the 
extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service 
constitutes active service for purposes of establishing veteran 
status reflect that, in order to qualify for compensation under 
the Filipino Veterans Equity Compensation law, a claimant must 
meet requirements that are included in the requirements under the 
law and regulations in effect prior to passage of this law.  
Thus, in order to show entitlement to a onetime payment from the 
Filipino Veterans Equity Compensation Fund, a claimant must 
satisfy the criteria required for establishing basic eligibility 
for legal entitlement to VA benefits that were in effect at the 
time of the most recent prior denial of the appellant's claim.  

Analysis

In connection with her claim for payment under Filipino Veterans 
Equity Compensation Fund, the appellant submitted a copy of a 
certification from the Republic of the Philippines, Department of 
National Defense, Philippine Veterans Affairs Office, dated 
August 1999, which states that the appellant is a veteran of 
World War II/Philippine Revolution, who served as Private First 
Class with the Zabat Guerillas.  She also submitted an Affidavit 
of Commanding Officer stating that she served from September 1943 
to May 1945 with the 158th Regimental Combat Team of the United 
States Armed Forces during the World War II era.  

In June 2009, the RO requested verification of service from the 
National Personnel Records Center.  In July 2009, the National 
Personnel Records Center reported that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.

In light of the above, the Affidavit and certification submitted 
by the appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as these are not official 
documents of the appropriate United States service department, 
and are without the official seal.  Although the statutes and 
regulations do not identify the NPRC as the sole entity to 
represent the "service department" referred to in the 
regulations, the appellant has not identified any other entity, 
such as an individual service department, that could provide a 
response different than that of the NPRC.  Thus, although 
"Philippine claimants are not limited solely to NPRC's 
verification as a means of proving veteran status, as they may 
also submit official evidence from the individual U.S. service 
department that verifies their service," the appellant has not 
done so here.  Palor v. Nicholson, 21 Vet. App. 325, 330 (2007).  
None of the documents submitted by the appellant were issued by a 
service department.  The documents therefore are not acceptable 
as verification of the appellant's service for the purpose of 
receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).

In this case, the NPRC has determined that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Veteran status is a prerequisite to 
entitlement to payment from the Filipino Veterans Equity 
Compensation Fund.  Therefore, the appellant's claim for 
entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund must be denied the claim must be denied 
based upon a lack of entitlement under the law.  Where the 
service department records fail to show threshold eligibility, 
the claim lacks legal merit or legal entitlement, and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  




ORDER

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


